Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 29, 1997, convicting defendant, after a jury trial, of two counts of escape in the first degree and one count of criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to two consecutive terms of 2 to 4 years concurrent with a term of 1 year, unanimously affirmed.
The court’s Sandoval ruling balanced the proper factors and was an appropriate exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
Testimony that two police officers sustained injuries when they were chasing defendant did not constitute uncharged crimes evidence (see, People v Flores, 210 AD2d 1, lv denied 84 NY2d 1031), and, in any event, such testimony was properly admitted as relevant background material to complete the narrative (see, People v Till, 87 NY2d 835, 837). Testimony concerning defendant’s participation in the drug sale for which he was initially arrested was probative of essential elements of the escape charges, to wit, that defendant was in custody pursuant to an authorized arrest for a class B felony (see, Penal Law § 205.15 [2]) and was sufficiently limited.
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ.